Citation Nr: 1450694	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  03-21 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable evaluation for hepatitis C, status-post hepatitis A infection, from September 18, 1977 to August 15, 2000.  


REPRESENTATION

Appellant represented by:	C. J. Kerr, Agent


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1973 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Historically, in a November 1978 rating decision, the RO denied service connection for hepatitis and because the Veteran did not appeal the rating decision, and it became final.  He applied to reopen that claim, and in November 2002 service connection was granted and an initial 40 percent rating for hepatitis C, was assigned effective August 16, 2000.  Because service connection was granted on the basis of a service medical record, the January 2003 rating decision granted an earlier effective date for service connection as of September 18, 1977 (see 38 C.F.R. § 3.400(q)) but the effective date for the 40 percent rating remained as August 16, 2000, and a noncompensable rating was assigned prior thereto.  

In February 2004 a 60 percent evaluation for the hepatitis C, status post-hepatitis A infection, was granted effective from April 3, 2003.  However, the non-compensable disability rating from September 18, 1977, to August 15, 2000, was continued.

In the Board's February 2005 remand it was noted that because the only contention was that a compensable rating was warranted for hepatitis from September 18, 1977 to August 16, 2000, the appeal was limited in its scope to that matter.  

In February 2008, the Board denied the claim but pursuant to a Joint Motion for Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case in April 2009. 

After ensuring compliance with JMR pursuant to the Court's order, in June 2010 the Board again denied the claim.  The Veteran appealed the 2010 Board decision to the Court, which in a January 2012 memorandum decision vacated the 2010 Board decision to address whether a retrospective VA examination was warranted.  

In August 2012 the Board remanded case for a retrospective medical examination.  However, because the directives of the Board's August 2012 remand were not substantially completed the Board again remanded the case in December 2013.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The rating criteria for evaluating hepatitis during the period in question was at 38 C.F.R. § 4.114, Diagnostic Code 7345 for infectious hepatitis and which remained unchanged until revised July 2, 2001.  Since the criteria for rating hepatitis were not revised until after the time period at issue in this appeal, that change in regulatory rating criteria is not for application.  Amended versions of Diagnostic Codes may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000). 

Under Diagnostic Code 7345, as in effect prior to the 2001 revision, a noncompensable rating was assigned for hepatitis when healed and nonsymptomatic.  A 10 percent rating was assigned when there was demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating was assigned when there was minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency (than for 60 percent, i.e., disabling recurrent episodes of gastrointestinal disturbance) but necessitating dietary restrictions or other therapeutic measures.  A 60 percent rating was assigned when there was moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent rating was assigned when there was marked liver damage manifested by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  

In the January 2012 Memorandum decision of the Court it was stated, at page 8, that the Board was to consider evidence cited by the appellant.  This evidence, listed at page 6, consisted of five items, which were:  

1.  Laboratory test result in August 2000 which it was contended revealed an abnormally high enzyme level that could be indicative of liver damage.  

2.  A record of August 2000 indicating that the Veteran was experiencing an unusual amount of fatigue.  

3.  Medical records in 2001 indicating that he was taking medication for anxiety and abdominal pain. 

4.  An April 2001 liver ultrasound report revealing a mild hepatic prominence and signs of a minor abnormality.  

5.  A May 2001 laboratory test results which it was contended were abnormal. 

In the August 2012 Board remand it was noted that internet articles from the Centers for Disease Control (CDC) and from other medical sites on file generally described the effects of liver disease with fatigue being a common observable symptom of liver failure.  It was contended that serious liver damage could be present for a long period even without observable symptoms.  

In the 2012 remand the Board found that while there is a relative dearth of evidence relating to the severity of the Veteran's liver disease prior to August 2000, the evidence of record did, at a minimum, potentially suggest that hepatitis C was symptomatic before August 2000.  

The 2012 Board remand requested that an examiner, to the extent possible, should (1) describe the symptomatology during this period, to include complaints of fatigue and abdominal pain; (2) discuss the need for biopsy in 1976; and (3) discuss any progression of the liver disease.  

Pursuant to the August 2012 Board remand the Veteran was afforded a retrospective in-person examination in June 2013, at which time the claim file was reviewed.  The report thereof is contained in what is commonly called a Disability Benefits Questionnaire (DBQ) examination report.  It was stated that the purpose of the examination was:

to determine, retrospectively, the level of severity of service-connected hepatitis C from September 18, 1977 to August 15, 2000.  To the extent possible, the examiner should describe the veteran's symptomatology during this period, to include his complaints of fatigue and abdominal pain.  Furthermore, the need for biopsy in 1976 should be discussed as well as the progress of liver failure associated with the disease.  A rationale should be included with all conclusions.  Should the examiner be unable to determine the severity of this condition retrospectively, a rationale as to why such a conclusion cannot be made must also be associated with the claims folder.)

The examiner stated that: 

The following history was given by the Veteran for the period from 9/18/77 to 08/15/2000.  

Veteran states that after discharge from military in 9/1977 he returned to Pontiac, MI.  

From 9/1977 to 002/1978 he was in Pontiac MI.  In 2/1978 he went back to San Jose, California.  He stayed in San Jose CA form 2/1978 to 11/1989.  He returned to Auburn Hills MI in 1989.  He reprots [sic] that he was sick (tired and depressed) and unemployed from 1989 to 1992.  He found a seasonal job in machinery maintenance in 1993 - 1999.  

Veteran states that he was very tired since his discharge from military.  He states that he did not seek medical care as he felt stigmatised [sic] since he was discharged till 2000 for symptoms related to hep C infection such as fatigue and abdominal pain.

There are no medical records available to verify the Veterans above mentioned symptoms.  

The Board remanded the case in December 2013 and requested that an examiner ask the Veteran if he experienced the following symptoms during the relevant time frame: (a) fatigue, (b) malaise, (c) vomiting, (d) anorexia, (e) arthralgia, (f) right upper quadrant pain, (g) incapacitating episodes, (h) weight loss (or other indication of malnutrition), and (i) hepatomegaly.  For each symptom reported, the Veteran was to be asked to describe the severity of the symptom and frequency of in which it was present (in terms of weeks during in a 12-month period).  

In retrospect, the Board notes that the symptoms referred to in the 2013 Board remand are those listed at 38 C.F.R. § 4.114, Diagnostic Code 7354 for Hepatitis C (or non-A, non-B hepatitis) and which became effective July 2, 2001, and, as such, are not applicable for the time frame which is now at issue before the Board, i.e., from September 18, 1977 to August 15, 2000.  Accordingly, these symptoms will not be addressed further in this remand, and need not be addressed by any VA examiner.  

Pursuant to the December 2013 Board remand the RO referred the case for an addendum opinion.  In January 2014 a VA (different) physician examined the Veteran and reviewed the claim file.  With respect to the question of attempting to determine, retroactively, "the severity of the Veteran's service connnected hepatitis C, from September 18, 1977 to August 15, 2000" it was reported that the "Veteran was not medically discharged from the mliltary. [sic] Veteran states the treatment he received for hepatitis c was bed rest for 5 weeks in 1975."  It was concluded that the "Veteran's hepatits [sic] C has remained stable during the time period in question form September 18, 1977 to August 15, 2000."  The stated rationale was that: 

The time period in question for veteran's symptomatology is from 14 to 37 years ago. All available medical records were reviewed in detail for this time period.  Medical records from VA primary care, 8-4-2000 evidence, ""He denies any other medical problem, other thatn [sic] he sleeps a lot.  No chest pain, no orthopnea,, [sic] no weakness, no bowel or bladder dysfunction. Vital signs are stable.  He is afebrile.  HEENT esamination [sic] reveals normal sclera and conjunctiva.  Tymanic [sic] membranes are normal. Neck, supple.  JThere [sic] is no JVD.  Lungs clear, Cardiovascular system, S1 and S2 are normal.  Extremities, no edema."  The last VA primary care medical note is dated 11-26-2013.  This exam evidences "Patient's hepatitis C is stable.  Pateint's [sic] anemia is stable.  Patient's second blood presuure [sic] was controlled.  No other issues at this time."  The veteran was specifically asked if he experienced the following symptoms during this time fram [sic]: fatigue, malaise, vomiting anorexia, arthralgia, right upper quadrant pain, incapacitiating [sic] episodes, weight loss, hepatomegaly.  The veteran stated during the time frame work [sic] of 14 to 37 years ago he experienced fatigue.  The veteran states he could not quatitate [sic] the frequenct [sic] (in terms of weeks during a 12 month period) due to the distant, 14 to 37 years ago, time in question. 

Thereafter, the case was again referred to the same January 2014 VA examiner for an addendum which fully considers the Veteran's description of his symptoms prior to August 2000 and analyzes the medical records discussed as they relate to the Veteran's symptoms during the time frame in question.  

In response, in March 2014 the January 2014 VA examiner stated that "I have reviewed the conflicting medical evidence and am providing the following opinion:" 

Veteran's hepatits [sic] C has remained stable during the time period in question form September 18, 1977 to August 15, 2000.  Rationale: The time period in question for veteran's symptomatology is from 14 to 37 years ago.  All available medical records were reviewed in detail for this time period.  

A portion of the January 2014 opinion was then repeated and the examiner concluded, stating: 

The question on this request has been answered [sic] with regard to all pertinent and available medical facts. The time framework is from 14 to 37 years ago.  Tfhe [sic] veteran gaves [sic his answers regarding his symptoms to the best of his ability.  The veteran stated that it was very difficult remembering what syptoms [sic he had 37 years ago.  All available medical records were reviewed in detail.  The symptoms that were documented in the medical records are included in this report.  Full consideration of all pertinent and available medical facts is rendered. 

In posing the question to the VA physicians, the "Disability Benefits Questionnaire" (DBQ) used at the June 2013 VA examination attempted to elicit information as to the current level of disability.  This may have caused some confusion.  Fundamentally, the dispositive matter is whether based on the all evidence on file (and not limited merely to clinical or lay evidence during the time from September 19, 1977, to August 15, 2000): 

It was as likely as not that the Veteran's hepatitis was healed and nonsymptomatic (for a noncompensable rating).  

Or, was it as likely as not that the Veteran's hepatitis caused any damage and, if so, whether it was simply demonstrable but less than minimal and accompanied with mild gastrointestinal disturbance (for a 10 percent rating).  

Or, was it as likely as not that the Veteran's hepatitis caused actual liver damage which was minimal with associated fatigue, anxiety, and gastrointestinal disturbance which was less than disabling and recurrent episodes but which required dietary restrictions or other therapeutic measures for a 30 percent rating).  

Or, was it as likely as not that the Veteran's hepatitis caused actual liver damage which was moderate and he had disabling and recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression for a 60 percent rating. 

Or; was it as likely as not that the Veteran's hepatitis caused actual liver damage which was marked and manifested by liver function test and marked gastrointestinal symptom; or with episodes of several weeks duration aggregating three or four times yearly and accompanied by disabling symptoms requiring rest therapy for a 100 percent rating. 

Unfortunately, in the 2013 Board remand, the attention of the examiner was drawn to the incorrect rating criteria and, so, an opinion is requested which addresses the correct rating criteria (as cited above).  

Accordingly, the case is REMANDED for the following action:

1.  The case should be returned to the January 2013 VA examiner for an addendum opinion.   

If necessary, the Veteran should again be scheduled for a physical examination.  

The examiner is requested to review the following evidence: 

(A).  Laboratory test result in August 2000 which it was contended revealed an abnormally high enzyme level that could be indicative of liver damage.  

(B).  A record of August 2000 indicating that the Veteran was experiencing an unusual amount of fatigue.  

(C).  Medical records in 2001 indicating that he was taking medication for anxiety and abdominal pain. 

(D).  An April 2001 liver ultrasound report revealing a mild hepatic prominence and signs of a minor abnormality.  

(E).  A May 2001 laboratory test results which it was contended were abnormal. 

(F).  The need for a liver biopsy in 1979.  

In light of this evidence (cited immediately above) and the Veteran's statements at the June 2013 and January 2014 examination (and any current examination if one is needed) the examiner is requested to state, to the extent possible) whether during the time from September 18, 1977 to August 15, 2000, the Veteran had any actual liver damage.  If the answer is positive the examiner is requested to indicate, again to the extent possible, whether it is as likely as not that any such liver damage was: 

Demonstrable, but less than minimal, or; 

Minimal, or; 

Moderate, or; 

Marked.  

The examiner is also requested to indicate, again to the extent possible, whether it is as likely as not that at any time during the relevant time frame the Veteran had gastrointestinal disturbance and, if the response is positive, whether it was: 

(i).  Mild, or; 

(ii)  Of such severity as to constitute disabling recurrent episodes, or; 

(iii) More than mild but less than such as to constitute disabling recurrent episodes, or; 

(iv) Marked, or such as to constitute episodes of several weeks duration aggregating 3 or 4 time yearly and accompanied by disabling symptoms requiring bed rest therapy.  

The examiner is also requested to indicate, again to the extent possible, whether it is as likely as not that at any time during the relevant time frame the Veteran: 

(a). Required dietary restrictions due to hepatitis or other therapeutic measures, or; 

(b). Had fatigue, or;

(c). Had either anxiety or depression (or both).  

The attention of the examiner is drawn to the possibility that the Veteran may have had different levels of disability during the relevant time frame and, if so, an attempt should be made, to the extent possible, to distinguish any such differing levels of disability and the inclusive dates encompassing any such different levels of disability.  

Lastly, the attention of the examiner is drawn to the matter that it is not only the Veteran's recollection of the severity of his hepatitis during the relevant time frame which is relevant but also the other items of evidence listed above.  

2.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination (should one be needed) documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  

4.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

